UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-7084



TYRONE DOUGLAS POWE,

                                              Petitioner - Appellant,

          versus

RONALD ANGELONE, Director,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-96-124-3)


Submitted:   October 15, 1996              Decided:   October 30, 1996


Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Tyrone Douglas Powe, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's* order deny-
ing relief on his habeas corpus petition, 28 U.S.C. § 2254 (1994),

as amended by Antiterrorism and Effective Death Penalty Act of
1996, Pub. L. No. 104-132, 110 Stat. 1214.    We have reviewed the

record and the district court's opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the magistrate judge. Powe

v. Angelone, No. CA-96-124-3 (E.D. Va. June 17, 1996). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




    *
      The parties consented to the exercise of jurisdiction by a
magistrate judge pursuant to 28 U.S.C.A. § 636(c) (West 1993).

                                2